
	
		II
		Calendar No. 372
		111th CONGRESS
		2d Session
		S. 3347
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2010
			Mr. Vitter introduced
			 the following bill; which was read the first time
		
		
			May 12, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To extend the National Flood Insurance Program through
		  December 31, 2010.
	
	
		1.Extension of National Flood
			 Insurance Program
			(a)ExtensionSection 129 of the Continuing
			 Appropriations Resolution, 2010 (Public Law 111-68), as amended, is further
			 amended by striking by substituting and all that follows through
			 the period at the end, and inserting by substituting December 31, 2010
			 for the date specified in each such section..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall be considered to have taken effect on February 28,
			 2010.
			
	
		May 12, 2010
		Read the second time and placed on the
		  calendar
	
